El Juez Asociado Se. Wole,
emitió la opinión del tribuna1.
El demandante en este caso, entabló nna acción reivindica-toría contra los demandados, y solicitó nn anto de injunction incidental, para qne se le protegiera en la posesión de cierta parcela de terreno contigua a la parcela qne trata de reivin-dicar ; y también solicitó qne se requiriera a los demandados .que se abstuvieran de realizar cualesquiera actos de posesión sobre la parcela de terreno a que él se refiere.
No parece haberse formado un concepto bien claro de lo que es el auto de injunction, pues éste es un pleito incidental a la acción principal, y es evidente que el demandante no tiene ningún derecho a pedir, que mediante un auto de injunction, se le ponga en posesión de una finca que él ha hecho objeto de una acción reivindicatoría. Si, por otra parte, está él en posesión de cierto terreno contiguo a otro terreno, cuya pose-sión se le niega, entonces el injunction a' que él tendría de-recho, caso de existir, debiera ser objeto de un procedimiento especial ipi ciado con ese fin. El Juez de la Corte de Distrito de Humacao denegó el injunction especial que se solicitó, fun-dándose en que la posesión dél demandante no estaba clara; en que el derecho a la posesión se discutía en el pleito principal; y en que el derecho a un injunction debe también ser claro. Aunque de los autos aparece que el apelante tal vez ha sido molestado y aun maltratado, no se demuestra que los daños y perjuicios que el peticionario sufriera, no puedan ser objeto de compensación en una acción legal ordinaria. Ade-más, el juez que conoció del asunto, resolvió que no se había menoscabado ningún derecho del demandante a la posesión; y la negativa a conceder el auto de injunction, descansa en la sana discreción de la corte sentenciadora. No existe abuso de esa discreción y debe confirmarse la resolución apelada.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, del Toro y Aldrey.
*1065El Juez Presidente Sr. Hernández, no tomó parte en la resolución de este caso.